Citation Nr: 1234075	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1969 to June 1972, from March 1976 to March 1978, and from March 1985 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claim for TDIU.  

In September 2011, the Board issued a decision denying the claim of entitlement to TDIU benefits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion to Remand this decision back to the Board, and the Court granted this motion in May 2012.  

The Veteran's claims folder is currently in the jurisdiction of the Columbia, South Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary before appellate review may proceed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was denied Vocational Rehabilitation and Employment services in February 2005.  It was determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at that time due to numerous service-connected and nonservice-connected disabilities.  As this information is potentially beneficial to the Veteran's claim, a remand is required in order to obtain and associate with the claims file his VA Chapter 31 Vocational Rehabilitation folder, as well as a copy of the examination relied upon in denying the Veteran's claim for Vocational Rehabilitation and Employment services.  

In addition, the Joint Motion for Remand notes that insufficient consideration was given to the Veteran's educational and occupational history in the Board's prior decision.  The record reflects that the Veteran worked for the United States Navy from 1969 to 2004.  The Veteran reported during his previous VA examination of June 2010 that his usual occupation was a weapons technician.  The record also reflects that, while not obtaining a degree, the Veteran studied business management at the University of Maryland for 10 years.  The Veteran should be scheduled for a new VA examination in which the examiner gives full consideration to the Veteran's educational and occupational history when formulating an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain gainful employment solely because of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA Chapter 31 Vocational Rehabilitation folder, including a copy of any examination(s) relied upon in denying the Veteran's request in February 2005.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above records are obtained, the Veteran should be scheduled for a VA medical examination by an appropriate physician to assess the impact of his service-connected disabilities (sleep apnea, essential hypertension, vitiligo, hepatitis C, nephrolithiasis and urolithiasis, scarring of the left forehead and trigeminal neuralgia) on his employability.  

The examiner should identify the limitations resulting from the Veteran's service-connected disabilities and provide an opinion as to the impact these disabilities have on his ability to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background.  The Board notes that the Veteran's February 2005 claim indicates that the Veteran worked for the United States Navy and that while not obtaining a degree, he studied business management at the University of Maryland for 10 years.  The Veteran also reported during his previous VA examination that his usual occupation was a weapons technician.  The examiner may not consider the impact on employability of the Veteran's nonservice-connected disabilities or any impact on employability as a result of age.  

After identifying all limitations, the examiner should opine as to whether, consistent with the Veteran's education and industrial background, it is at least as likely as not that he is unable to obtain or maintain any form of substantially gainful employment solely as a result of his service-connected disabilities.  A complete rationale must be provided and the Veteran's lay statements regarding his employability must be considered and discussed as well.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


